Exhibit 10.9
HEALTHCARE REALTY TRUST INCORPORATED


RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
______, 201_, between Healthcare Realty Trust Incorporated (the “Company”) and
_______________ (“Officer”), under the terms of the Company’s 2007 Employees
Stock Incentive Plan, as amended (the “Plan”).
RECITALS:
WHEREAS, Officer is a duly elected officer of the Company;
WHEREAS, under the terms of Officer’s employment agreement with the Company (the
“Employment Agreement”), the Company has agreed to provide for vesting of
Officer’s rights to Restricted Stock grants in the event of certain events
involving Executive’s termination of employment;
WHEREAS, under the terms of the Plan, the Company has agreed to provide for the
vesting of Officer’s rights to restricted stock grants upon the occurrence of
certain events;
WHEREAS, the Compensation Committee of the Board has decided that the Officer
should be granted restricted shares of the Company’s common stock on the terms
and conditions set forth below in accordance with the terms of the Plan and the
Employment Agreement; and
NOW, THEREFORE, the parties acknowledge the following terms apply to each of the
Officer’s Restricted Stock awards:
1.
Grant of Restricted Stock. The Company hereby grants to the Officer ______
restricted shares of the Company’s Common Stock (the “Restricted Shares”)
subject to the transfer restrictions, vesting schedule and other terms and
conditions set forth in this Agreement and in the Employment Agreement. The
Company shall cause the Restricted Shares to be issued in book entry form and
registered in the name of the Officer promptly upon the execution of this
Agreement.

2.
Restricted Period. The Restricted Shares will remain subject to a substantial
risk of forfeiture and will become fully vested following the completion of a
“Restricted Period” that commenced or commences as of the date hereof and ends
on the earlier of:

(i)
[Date]

(ii)
The Officer’s Termination Other Than For Cause or Constructive Termination (as
such terms are defined in the Employment Agreement);

(iii)
The Officer’s Termination Upon a Change in Control (as defined in the Employment
Agreement);

(iv)
The Officer’s Death or Termination by Reason of Disability (as defined in the
Employment Agreement); or

(v)
The Officer’s Retirement (as defined in the Employment Agreement).



3.
Forfeiture of Shares. In the event that Officer’s services to the Company
terminate prior to the end of the Restricted Period, the Officer shall
immediately forfeit all rights in the Restricted Shares.


#PageNum#

--------------------------------------------------------------------------------


4.
Restricted Shares are Subject to the Plan. Except as expressly provided herein
or in the Employment Agreement, the Restricted Shares shall be subject to the
terms of the Plan. In the event of an inconsistency between this Agreement, the
Employment Agreement and the Plan, this Agreement shall be controlling.

5.
Rights as a Shareholder. Unless and until the Restricted Shares are forfeited,
the Officer shall be considered a shareholder of the Company with respect to all
such Restricted Shares that have not been forfeited and shall have rights
appurtenant thereto, including the right to vote or consent to all matters that
may be presented to the shareholders of the Company and to receive all dividends
and other distributions paid on such Restricted Shares. If any dividends or
distributions are paid in common stock, such common stock shall be subject to
the same restrictions as the Restricted Shares with respect to which it was
paid.

6.
No Right to Continuation of Service. The granting of the Restricted Shares
hereunder shall not be construed as granting to the Officer any right to
continue as an officer or in any other relationship with the Company. The right
of the Company to terminate Officer’s service at any time, for any reason, with
or without cause, is specifically reserved.

7.
Restrictive Legend. Any certificates representing the Restricted Shares may bear
the following legend:

The sale or transfer of the shares represented by this Certificate, whether
voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer (including conditions of forfeiture) as set forth in
the Plan and in related Restricted Stock Agreement. A copy of the Plan and such
Restricted Stock Agreement may be obtained from the Secretary of Healthcare
Realty Trust Incorporated.
8.
Section 83(b) Election and Tax Withholding. If the Officer timely elects, under
Section 83(b) of the Code, to include the fair market value of the Shares on the
date hereof in Officer’s gross income for the current taxable year, Officer
agrees to give prompt written notice of such election to the Company. To the
extent the Company ever becomes obligated to withhold taxes for amounts
includable in Officer’s income, Officer hereby agrees to make whatever
arrangements are necessary to enable the Company to withhold as required by law.

9.
Miscellaneous.

(i)
Incorporation of Plan. Except as specifically provided herein, this Agreement is
and shall be in all respects subject to the terms and conditions of the Plan, a
copy of which the Officer acknowledges receiving prior to the execution of this
Agreement and the terms of which are incorporated by reference.

(ii)
Captions. The captions and section headings used herein are for convenience
only, shall not be deemed a part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.

(iii)
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Maryland without regard to its conflicts of laws
rules.

(iv)
Defined terms. All capitalized terms not defined herein shall have the meanings
set forth in the Plan or the Employment Agreement, as applicable, unless a
different meaning is plainly required by the context.

(v)
Amendments. The parties may only amend this Agreement in writing.

IN WITNESS WHEREOF, the undersigned officer of the Company and the Officer have
executed this instrument as of ______ 201_.


HEALTHCARE REALTY TRUST INCORPORATED



#PageNum#

--------------------------------------------------------------------------------






By: ____________________________________
Name:                        
Title:                             
    




_______________________________________
[Officer]



#PageNum#